Citation Nr: 1403324	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for prostate cancer status-post prostatectomy, rated as noncompensably disabling from August 10, 2010 to April 9, 2012 and 20 percent disabling thereafter.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted the Veteran's claim for service connection for prostate cancer status-post prostatectomy.  An initial total (100 percent) rating was assigned from March 18, 2010 to August 10, 2010 and a noncompensable rating was assigned thereafter.

In April 2013, the RO assigned a 20 percent rating for prostate cancer status-post prostatectomy, effective April 9, 2012.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2008, the Veteran completed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing Disabled American Veterans as his representative.  The Veteran withdrew this power of attorney in December 2010 and indicated that he would proceed pro se in this appeal.  The Board recognizes this change in representation. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran.  A review of the Virtual VA file reveals documents duplicative of those contains in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that it is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

In his September 2011 substantive appeal, the Veteran indicated that he was scheduled for a genitourinary appointment at the Salisbury VA Medical Center (VAMC) later that month.  He further contended that a review of such records would reveal the severity of his service-connected prostate cancer status-post prostatectomy and warrant a higher rating.  Although the record contains VA treatment records dated through July 2010 and those dated from April 2012 to February 2013, the referenced September 2011 treatment records are not contained in the claims file.  Accordingly, VA treatment records dated from July 2010 to April 2012 (to include any records in September 2011) should be associated with the Veteran's claims file.  In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

After obtaining any outstanding records, the agency of original jurisdiction (AOJ) should review the record and conduct any additionally indicated development, to include obtaining a new opinion to determine the current severity of the service-connected prostate cancer status-post prostatectomy, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Salisbury VAMC dated between July 2010 and April 2012, as well as any records dated from February 2013, including records related to any genitourinary treatment in September 2011.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After completing the aforementioned development, the AOJ should review the record and conduct any additionally indicated development, to include obtaining a new opinion to determine the current severity of the service-connected prostate cancer status-post prostatectomy, if necessary.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a higher initial rating should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


